Citation Nr: 0513285	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder, 
including secondary to service-connected bilateral chronic 
lymphedema of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service with the United 
States Army from December 1975 to December 1978 and with the 
United States Navy from July 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for a 
depressive disorder, secondary to bilateral chronic 
lymphedema of the lower extremities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Service medical records do not document any treatment for 
or a diagnosis of depression.  

3.  The medical evidence does not show that the veteran's 
currently diagnosed depressive disorder is proximately due to 
the service-connected bilateral chronic lymphedema of the 
lower extremities.  


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active service and is not proximately due to the service-
connected bilateral chronic lymphedema of the lower 
extremities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in December 2002 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection for depression.  The 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

A VCAA notice must be provided to the claimant prior to an 
initial unfavorable agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 1112 (2004) 
(Pelegrini II).  Here, the veteran's initial notification 
letter was sent in December 2002, and the claim was initially 
denied in January 2003.  Hence, there has been no Pelegrini 
II violation.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the December 2002 letter, the veteran was asked to 
identify any evidence that was relevant to his claim for 
service connection for depression, including secondary to his 
service-connected bilateral leg disability.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that the 
duty to inform has been met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his VA outpatient 
treatment reports, and a VA examination report dated in 
January 2003.  In response to the December 2002 VCAA letter, 
the veteran stated that all his treatment was provided by VA 
facilities.  All VA reports pertaining to the veteran's 
treatment for depression were requested and have been 
associated with the file.  The veteran also provided 
testimony at a personal hearing before the Board at the RO in 
November 2004.  He testified that he became depressed as a 
result of his service-connected bilateral leg disability 
because he had difficulty getting around and keeping a job.  
There is no indication that there is any outstanding evidence 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not show, and the 
veteran has not asserted that his depressive disorder had its 
onset during either of his periods of active service.  
Consequently, direct service connection for the disability is 
not warranted.  

The veteran has asserted that his depressive disorder is 
secondary to his service-connected bilateral chronic 
lymphedema of the lower extremities.  However, upon VA 
examination in January 2003, the examiner concluded that 
there was no evidence that the veteran's depressive disorder 
was causally related to his service-connected leg condition.  
The VA mental health clinic outpatient treatment reports 
dated from August 1997 to December 2002 also do not relate 
the veteran's depression to his service-connected leg 
disability or tend to show that the depression is aggravated 
by the service-connected leg disability.  Without competent 
medical evidence relating the disability to his leg 
condition, service connection may not be granted.  See 
Harder, 5 Vet. App. at 187; Allen, 7 Vet. App. at 448.

To the extent that the veteran offers his own opinion that 
his currently diagnosed depressive disorder is related to his 
military service, including the service-connected bilateral 
chronic lymphedema of the lower extremities, the Board notes 
that his opinion is not probative on the issue.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu, 2 
Vet. App. at 494-95.  Based on the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Therefore, service connection for 
depression, including secondary to the service-connected 
bilateral chronic lymphedema of the lower extremities, must 
be denied.  See Gilbert, 1 Vet. App. at 57.  

ORDER

Service connection for a depressive disorder, including 
secondary to service-connected bilateral chronic lymphedema 
of the lower extremities is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


